United States Court of Appeals
                     For the First Circuit


No. 15-1335

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

 WILFREDO RODRÍGUEZ-ROSADO, a/k/a La Gorda, a/k/a Mogoyo, a/k/a
                       Pitin, a/k/a Mogo,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
               Lipez and Thompson, Circuit Judges.


     Vivianne M. Marrero, Assistant Federal Public Defender,
Supervisor, Appeals Section, with whom Eric Alexander Vos, Federal
Public Defender, and Leonardo M. Aldridge, Assistant Federal
Public Defender, were on brief, for appellant.
     Mainon A. Schwartz, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.


                         April 19, 2017
            HOWARD,   Chief    Judge.      Defendant-Appellant      Wilfredo

Rodríguez-Rosado appeals from the district court's denial of his

motion to reduce sentence pursuant to 18 U.S.C. § 3582(c)(2).

Under the unique circumstances of this case, we conclude that the

prudent course is to remand for the district court to apply its

own administrative directive.

                                     I.

            In May 2010, Rodríguez pled guilty to participating in

a conspiracy to possess with intent to distribute between fifteen

and fifty kilograms of cocaine.            See 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(ii), 846.        Rodríguez, who was an American Airlines

employee at the time, utilized commercial flights to transport

large amounts of cocaine from Puerto Rico to the continental United

States.     Rodríguez's plea agreement indicates that he was the

"Leader" of the drug trafficking conspiracy, which continued for

approximately ten years and involved more than 9,000 kilograms of

cocaine.    In October 2010, the district court, consistent with the

parties' joint recommendation, sentenced Rodríguez to 180 months'

imprisonment.

            In November 2014, Rodríguez filed a motion to reduce his

sentence,    citing   an   April   2014    amendment   to   the   sentencing

guidelines ("Amendment 782"), which was given retroactive effect

by the Sentencing Commission.           Amendment 782 reduced the base

offense level ("BOL") for certain drug crimes by two levels,


                                   - 2 -
effective November 1, 2014.                 See U.S.S.G. App. C Supp., Amend.

782.     At    the    time    of    his     sentencing,       Rodríguez's      guideline

sentencing range ("GSR") was based on the then-applicable BOL of

thirty-four.     Under Amendment 782, however, Rodríguez's BOL would

be thirty-two.        See U.S.S.G. §2D1.1(c)(4) (2016).

              Amendment      782,    as     expected,    generated       thousands      of

sentence reduction motions.                 Indeed, in the District of Puerto

Rico alone, more than 1,400 such motions were decided before the

end of 2016.         See U.S. Sentencing Comm'n, 2014 Drug Guidelines

Amendment Retroactivity Data Report, Table 1 (Jan. 2017).                               On

November 6, 2014, just five days after Amendment 782's effective

date, the Puerto Rico District Court issued an administrative

directive ("AD 14-426") outlining a procedure for handling the

impending onslaught of motions.                Under AD 14-426, all motions to

reduce sentence based on Amendment 782 are automatically referred

to a magistrate judge for "initial screening." At this preliminary

stage,   the    magistrate          judge    evaluates    only     the    defendant's

potential eligibility for a sentence reduction.                      A defendant is

not eligible if, for example, the relevant amendment does not apply

to him or does not lower his GSR.               See U.S.S.G. §1B1.10(a)(2).             If

the magistrate judge determines that a given defendant may be

eligible, the government, defense counsel, and probation officer

"shall   meet    to    discuss      the     case"   in   an    attempt    to    reach    a

stipulation.         In the event that the participants are unable to


                                            - 3 -
agree, they are directed to file memoranda with the district court.

The court is then tasked with resolving the issue.                   AD 14-426

expressly provides that it is not "intended to confer individual

rights   to    litigants,   nor    limit    the   discretion   of     judicial

officers."

              In the present case, on November 26, 2014, the district

judge sua sponte denied Rodríguez's motion before the magistrate

judge had the opportunity to make an eligibility determination

pursuant to AD 14-426.      The court explained that Rodríguez "was

the maximum leader of an elaborate drug trafficking organization

that operated for many years packaging and transporting over 9000

kilos of cocaine."     About a month later, the magistrate judge, to

whom the motion had automatically been referred under AD 14-426,

issued a report and recommendation indicating that Rodríguez "may

be eligible for a sentence reduction and therefore the matter is

referred to a United States District Judge." On December 30, 2014,

the district court, in a brief text order, rejected the report and

recommendation, stating that Rodríguez's motion "has been denied"

and citing its own prior order.        On appeal, Rodríguez challenges

the   district    court   orders   denying    his   motion     for    sentence

reduction, arguing, among other things, that the court failed to

apply its own administrative directive.




                                    - 4 -
                                         II.

                The parties first dispute whether Rodríguez has filed a

timely notice of appeal.         Under Fed. R. App. P. 4(b), such a notice

must, absent an extension, be filed within fourteen days of the

judgment or order being appealed.              In his opening brief, Rodríguez

cited       a   February   18,   2015   "Form    for   Selection   of   Counsel"

(reflecting Rodríguez's request to proceed pro se)1 to establish

the timeliness of his appeal.              As the government points out,

however, that document was filed well over fourteen days after

both of the relevant district court orders, entered on November 26

and December 30, 2014, respectively.                The government moved for

summary dismissal, but we reserved the issue of timeliness for the

merits panel and directed the parties to address in their response

and reply briefs whether any filings other than the February 18

form might have provided timely and sufficient notice.

                As requested, the government preemptively argued in its

brief that no other documents filed by Rodríguez were both timely

under Rule 4 and specified "the judgment, order, or part thereof

being appealed," as required by Fed. R. App. P. 3(c)(1)(B).                In so

arguing, the government discussed a December 8, 2014 Form for

Selection of Counsel. That document listed the applicable district

court docket number and requested that Hector L. Ramos-Vega be


        1
       The Federal Public Defender Office subsequently entered its
appearance on Rodríguez's behalf.


                                        - 5 -
appointed to represent Rodríguez on appeal.             At the time of this

filing, however, Rodríguez had another appeal pending in this court

(No. 14-1010) stemming from the same district court case.              In that

appeal, the details of which are not relevant here, Rodríguez had

challenged the district court's denial of his motion for post-

conviction relief under 28 U.S.C. § 2255. As the government notes,

other than listing the district court docket number, Rodríguez's

December 8 filing contained no information about the judgment or

order       being   appealed.      See   Fed.    R.   App.   P.    3(c)(1)(B).

Accordingly, the clerk's office docketed the form in Rodríguez's

then-pending § 2255 appeal.         We construed the document as a motion

for appointment of counsel in that § 2255 appeal and proceeded to

deny the motion.

              Ultimately, we need not decide whether the December 8

form satisfied Rule 3.          Even assuming that it did not, Rodríguez

subsequently clarified his intent to appeal the district court's

denial of his motion for sentence reduction in two pro se letters

dated January 12 and January 19, 2015, respectively.2               The first

of these documents was filed less than fourteen days after the

district      court's   December    30   order   rejecting   the   magistrate

judge's report and recommendation.           This ruling was an appealable


        2
       While these letters were not received until later, under
the so-called "prison mailbox" rule, the dates that the documents
were "deposited in the institution's internal mail system" govern
the timeliness analysis. Fed. R. App. P. 4(c)(1).


                                     - 6 -
final order.   See United States v. Akinola, 985 F.2d 1105, 1108

(1st Cir. 1993). While not expressly styled as a notice of appeal,

the January 12 letter "plainly evidence[d] [Rodríguez's] intention

to appeal" the denial of his motion to reduce sentence.    Campiti

v. Matesanz, 333 F.3d 317, 320 (1st Cir. 2003).   Accordingly, the

document satisfies the liberal construction of Rule 3 that we

afford pro se litigants.   See DeLong v. Dickhaut, 715 F.3d 382,

386 (1st Cir. 2013); Campiti, 333 F.3d at 320.3

                              III.

          In light of the unique circumstances presented by this

appeal, remand to the district court for it to apply AD 14-426 is



     3 The government raises two additional arguments on the issue
of timeliness. First, it contends that, because his opening brief
cited only the February 18 form, Rodríguez has waived any reliance
on the December 8 form or the subsequent clarifying letters. While
we "[o]rdinarily" treat arguments raised for the first time in a
reply brief as waived, "we may make an exception where justice so
requires and where the opposing party would not be unfairly
prejudiced by our considering the issue." United States v. Fields,
823 F.3d 20, 32 n.8 (1st Cir. 2016) (citation and internal
quotation marks omitted). In the present case, in compliance with
our express order, the government fully briefed the timeliness of
Rodríguez's appeal, including discussion of the December 8 form
and January letters. Rodríguez did the same in his reply. In
these circumstances, we perceive no possibility of prejudice and,
accordingly, excuse any waiver by Rodríguez.
     The government also maintains that Rodríguez withdrew all
relevant filings in a February 2015 document, filed in appeal No.
14-1010, purporting to withdraw "all previously motioned matters
before this Court."    But the form and our subsequent judgment
dismissing the appeal were expressly limited to appeal No. 14-
1010. Accordingly, we decline to read Rodríguez's pro se filing
as encompassing the instant unrelated appeal.


                              - 7 -
the prudent course.    We have ordered similar remands in at least

two prior decisions.    See United States v. Ahrendt, 560 F.3d 69

(1st Cir. 2009); United States v. Godin, 522 F.3d 133 (1st Cir.

2008).   Godin and Ahrendt involved challenges to the district

court's refusal to "group" certain prior offenses for purposes of

calculating the GSR.   When the defendants had been sentenced, the

applicable guideline provided that prior offenses were to be

counted separately unless they "(A) occurred on the same occasion,

(B) were part of a single common scheme or plan, or (C) were

consolidated for trial or sentencing."     Ahrendt, 560 F.3d at 78

(quoting U.S.S.G. §4A1.2(a)(2) cmt. n.3 (2004)).    In both cases,

we concluded that the district court had correctly applied that

guideline provision.   While the appeals were pending, however, the

Sentencing Commission adopted a non-retroactive amendment under

which prior offenses were to be counted as one if "the sentences

were imposed on the same day."         Id. at 79 (quoting U.S.S.G.

§4A1.2(a)(2)) (emphasis omitted).   In both Godin and Ahrendt, the

defendants' prior offenses would have been grouped together under

this amended provision.   We recognized that, because the amendment

was non-retroactive, "neither defendant was entitled . . . to a

remand because neither could show that an error occurred at

sentencing."   Id. at 80.   Notwithstanding the lack of error, we

deemed it prudent to remand, id., to allow the sentencing judge




                               - 8 -
the opportunity "to consider the Commission's current thinking,"

as reflected in the amendment, Godin, 522 F.3d at 136.

           We think that the present appeal calls for a similar

result.   On November 6, 2014, facing the prospect of thousands of

sentence reduction motions, the District of Puerto Rico wisely

issued AD 14-426 to assure the orderly and consistent processing

of those filings.    Rodríguez moved to reduce his sentence less

than two weeks later.   Indeed, Rodríguez's § 3582(c)(2) motion was

the first decided by the district judge in this case.     The court

denied Rodríguez's motion before allowing the newly adopted AD 14-

426 process to play out.    As described above, Rodríguez clearly

indicated his intent to appeal that decision on January 12, 2015,

thereby divesting the district court of jurisdiction.    See United

States v. George, 841 F.3d 55, 71 (1st Cir. 2016).   Over the course

of the approximately fifteen months after its initial denial of

Rodríguez's motion, the district court considered fourteen similar

motions by Rodríguez's co-defendants. Each of these motions, other

than those filed by defendants who had been sentenced to the

statutory minimum term and were therefore ineligible, were decided

according to the process outlined in AD 14-426.

           In these unique circumstances, the most prudent course

is a remand to the district court to follow the AD 14-426 process.4


     4 In light of this conclusion, we need not consider the
alternative grounds for remand advocated by Rodríguez.


                               - 9 -
Such a remand will allow the court to benefit from the wealth of

experience that it has gained adjudicating motions to reduce

sentences pursuant to AD 14-426.      This process was brand-new when

the court ruled on Rodríguez's motion.        Remand will also foster

confidence in the judicial system by ensuring that Rodríguez's

motion is handled similarly to those of his ten co-defendants who

were potentially eligible for a sentence reduction.         We note that

the question of whether to grant a sentence reduction "is a matter

[Congress] committed to the sentencing court's sound discretion."

United States v. Zayas-Ortiz, 808 F.3d 520, 523 (1st Cir. 2015)

(alteration in original) (citation omitted).            Accordingly, we

express no opinion as to the proper outcome on remand.

                                   IV.

          For   the   foregoing    reasons,   we   VACATE   the   district

court's orders denying Rodríguez's motion to reduce sentence and

remand for further proceedings consistent with this opinion.




                                  - 10 -